t c no united_states tax_court grecian magnesite mining industrial shipping co sa commissioner of internal revenue respondent petitioner v docket no filed date in p a foreign_corporation purchased an interest in ps a u s limited_liability_company that was treated as a partnership for u s income_tax purposes from to income was allocated to p from ps and p paid income_tax in the united_states in p’s interest was redeemed by ps and p received two liquidating payments one in date and the second in date but deemed to have been made on date p realized gain totaling over dollar_figure million of which dollar_figure million was deemed attributable to u s real_property interests and which p now concedes is taxable_income p contends that the remainder-- disputed gain of dollar_figure million--is not taxable for u s purposes p timely filed a form 1120-f u s income_tax return of a foreign_corporation for wherein it reported its distributive_share of ps’s income gain loss deductions and credits but did not report any income it received from the redemption of its partnership_interest ie neither the now- conceded real_estate gain nor the disputed gain p did not file a return or pay any income_tax in the united_states for p’s reporting position was recommended to it by an experienced certified_public_accountant c p a who was recommended to p by its u s lawyer r prepared a substitute for return pursuant to sec_6020 for p’s year and issued a notice_of_deficiency for and determining inter alia that p must recognize its gain on the redemption of its partnership_interest for u s tax purposes as u s -source income that was effectively connected with a u s trade_or_business consistent with revrul_91_32 p timely filed a petition with this court held p’s disputed gain was capital_gain that was not u s -source income and that was not effectively connected with a u s trade_or_business this court will not follow revrul_91_32 p is therefore not liable for u s income_tax on the disputed gain held further as to the now-conceded tax_liability for gain on the real_estate p is not liable for the sec_6662 penalty for or the additions to tax under sec_6651 and for because p reasonably relied on the erroneous advice of the c p a michael j miller and ellen s brody for petitioner gretchen a kindel and emily j giometti for respondent contents findings_of_fact gmm premier redemption of gmm’s membership interest in premier professional advice tax returns irs’s determination of income_tax_liability opinion i ii burden_of_proof general legal principles a b basic principles of u s taxation of international transactions basic principles of partnership_taxation iii analysis as to gain from real_estate iv analysis as to disputed gain a b the nature of the income under subchapter_k effective connection of disputed gain revrul_91_32 the default source rule and the u s office rule exception attribution of the redemption of gmm’s interest a whether premier’s u s office was a material factor in the production of gmm’s disputed gain b whether gmm’s disputed gain was realized in the ordinary course of premier’s business penalties v a b c applicability of accuracy-related_penalty for applicability of failure-to-file and failure-to-pay additions to tax for reasonable_cause defenses reasonable_cause for failure_to_file and failure to pay reasonable_cause for an underpayment gmm’s reliance on professional advice gustafson judge pursuant to sec_6212 the internal_revenue_service irs determined deficiencies in income_tax for petitioner grecian magnesite mining gmm of dollar_figure for and dollar_figure for the statutory_notice_of_deficiency snod issued to gmm on date resulted from the irs’s determination that gmm must recognize as income for the purpose of taxation within the united_states the gain it realized on the redemption of its interest in premier chemicals llc premier the irs also determined that gmm is liable for an accuracy-related_penalty under sec_6662 for and is liable for additions to tax for failure to timely file and pay under 1unless otherwise indicated all section references are to the internal_revenue_code u s c the code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure dollar and percentage amounts are broadly rounded sec_6651 and for gmm timely petitioned this court pursuant to sec_6213 for redetermination of these liabilities a portion of the gain that gmm realized from the redemption of its partnership_interest in premier pertained to premier’s u s real_property interests and gmm has now conceded that this portion is subject_to u s income_tax still in dispute however is the remainder of the gain which is not attributable to real_property the disputed gain accordingly the issues for decision are whether the disputed gain was u s -source income and was effectively connected with a u s trade_or_business we hold that it was not u s -source income and was not effectively connected with a u s trade_or_business and whether to the extent gmm is subject_to tax gmm is liable for additions to tax under sec_6651 and and for a penalty pursuant to sec_6662 we hold that gmm is not liable for any additions to tax or penalty 2we need not decide the effect of the u s -greece tax treaty--convention for the avoidance of double_taxation and the prevention of fiscal evasion with respect to taxes on income greece-u s date t i a s no gmm contends that even if u s law otherwise imposes the tax_liabilities at issue here the treaty supersedes and eliminates the liabilities because we hold that the disputed gain is not taxable by the united_states under our domestic law we need not consider gmm’s treaty-based argument the commissioner does not contend that the treaty imposes any u s tax beyond what our domestic law imposes findings_of_fact gmm at the time gmm filed its petition its principal_place_of_business was athens greece gmm is a privately owned foreign_corporation that was established in and was organized under the laws of greece officially the hellenic republic gmm’s business includes extracting producing and commercializing magnesia and magnesite which it sells to customers around the world magnesite is a mineral that is used in a variety of commercial applications gmm owns magnesite deposits in greece has a research_and_development facility in greece and has an office in greece other than through its ownership_interest in premier gmm had no office employees or business operation in the united_states for u s tax purposes gmm used a cash_basis method_of_accounting premier premier3 is a limited_liability_company formed in the state of delaware premier is in the business of extracting producing and distributing magnesite which it mines or extracts in the united_states during the years in issue the office of premier’s headquarters was in pennsylvania and it owned mines or 3premier was organized as premier chemicals llc in date and it is now known as premier magnesia llc industrial properties in various states including nevada florida and pennsylvania for all the years in issue premier was treated as a partnership for u s income_tax purposes gmm entered into an operating_agreement with premier and premier’s other members in date gmm made an initial capital_contribution to premier of dollar_figure million in exchange for a interest in premier accordingly from date to date premier allocated to gmm a distributive_share of of premier’s income gain loss and deductions in another corporation contributed_property to premier in exchange for a membership interest and thereafter gmm’s membership interest in premier and consequently gmm’s distributive_share was reduced to redemption of gmm’s membership interest in premier in one of premier’s members imin partners imin approached premier and offered to sell premier its entire membership interest for dollar_figure million premier accepted imin’s offer as a result of accepting imin’s offer premier was obligated to offer to purchase each member’s interest for the same pro_rata price that premier had paid to imin gmm was the only other partner that chose to sell its interest on date gmm entered into an agreement for premier to redeem it sec_12 interest in premier for dollar_figure million the redemption was to be effected by two equal transactions gmm received the first payment of dollar_figure million on date in exchange for half of its membership interest on date gmm’s adjusted_basis in its membership interest was dollar_figure million and it realized dollar_figure million of gain on the first redemption payment also on date premier redeemed imin’s entire membership interest--which caused the remaining partners’ membership interests including gmm’s to increase proportionally as of date just before the exchange of its remaining membership interest in premier gmm’s adjusted_basis in the remaining portion of its interest was dollar_figure on date gmm received the second payment of dollar_figure million from premier in exchange for its remaining membership interest realizing gain of over dollar_figure million premier and gmm agreed that the effective date of the final transfer of gmm’s interest in premier was deemed to be 4gmm’s adjusted_basis in its membership interest increased and decreased between and on the basis of tax items which flowed through from premier to gmm and on account of a debt of premier’s that gmm guaranteed gmm’s full basis in its membership interest was dollar_figure million on date and the additional dollar_figure of basis which was subsequently used against the second redemption payment was a result of income premier realized in the second half of and allocated to gmm in accordance with the latter’s equity_interest percentage date and that gmm would not thereafter share in any profits or losses in premier or otherwise be deemed a member of premier the parties also agree that of the dollar_figure million of gain that gmm realized in the two payments dollar_figure million ie the entire dollar_figure million of the first payment and dollar_figure million of the second was attributable to premier’s u s real_estate_professional advice in gmm hired attorney john phufas to handle all of its legal business and tax obligations in the united_states including its investment in premier mr phufas later referred gmm to elihu rose for tax_return preparation mr rose was a certified_public_accountant with numerous partnership clients whose returns he regularly prepared but gmm was his first non-u s client mr rose thereafter prepared gmm’s u s income_tax returns for through mr rose received from premier schedules k-1 partner’s share of income deductions credits etc on behalf of gmm and consulted with premier regarding those forms when necessary mr rose asked premier for supplemental information in order to prepare gmm’s returns 5as between gmm and premier the second payment was deemed made in date but in fact the payment was made in date and gmm and the commissioner agree that to the extent the second payment is taxable_income to gmm it is taxable for tax returns with its form_1065 u s return of partnership income premier included a schedule_k-1 for gmm that reported gmm’s share of premier’s income gain loss deductions and credits for consistent with that schedule_k-1 mr rose prepared and gmm timely filed a form 1120-f u s income_tax return of a foreign_corporation for on which gmm reported its distributive_share of premier’s income gain loss deductions and credits however pursuant to mr rose’s advice gmm did not report on that return any of the gain it had realized that year on the redemption of its interest in premier--that is neither the gain attributable to the u s real_estate nor the rest of the gain with its form_1065 premier included a schedule_k-1 for gmm that reported a zero balance in gmm’s capital_account and consistent with the agreement between gmm and premier that the redemption of gmm’s entire_interest was effective as of date did not attribute to gmm any income gain loss deductions or credits for pursuant to mr rose’s advice gmm did not file a return for irs’s determination of income_tax_liability the irs conducted an audit for gmm’s and tax years pursuant to sec_6212 the irs determined deficiencies in gmm’s u s income_tax for those years for the irs prepared a substitute for return pursuant to sec_6020 and on date the irs issued an snod to gmm for both years the snod determined that gmm should have recognized u s -source capital_gain_net_income of dollar_figure million for and dollar_figure million for from the redemption of its interest in premier those determinations were based on the irs’s conclusion that as a result of gmm's membership interest in premier gmm’s capital_gain was effectively connected with a trade_or_business engaged in within the united_states the snod also determined that for gmm was liable for an accuracy-related_penalty and for was liable for additions to tax under sec_6651 and for failure to timely file a return and failure to timely pay the tax shown on the sfr the parties now agree that the dollar_figure million gain that gmm realized for from the first payment and dollar_figure million of the gain it realized for from the 6the only other adjustment the irs made to gmm’s form 1120-f for apart from the proposed gain on the redemption of its partnership_interest was an increase in allowable deductions under sec_199 that arises automatically on account of an increase in taxable_income from the gain on the redemption second payment are attributable to the sale of u s real_property pursuant to sec_897 and are thus considered u s -source income effectively connected with gmm’s u s trade_or_business the parties dispute whether the remaining gain from the redemption of gmm’s interest in premier approximately dollar_figure million is u s -source income that is effectively connected with a trade_or_business in the united_states and thereby subject_to taxation in the united_states i burden_of_proof opinion in general the irs’s notice_of_deficiency is presumed correct and the petitioner has the burden of proving it to be wrong 290_us_111 see also rule a in cases involving unreported income before the commissioner can rely on this presumption of correctness the commissioner must offer some substantive evidence showing that the taxpayer received income from the charged activity 596_f2d_358 9th cir rev’g 67_tc_672 the parties have stipulated that the amounts listed as capital_gain on the snod are the amounts 7the commissioner seems to assert that under sec_7491 he bears the burden of production as to penalty but that provision applies only with respect to the liability of any individual for any penalty emphasis added see 126_tc_191 gmm realized on the redemption for both years so the commissioner has made the required showing and the burden_of_proof is on gmm ii general legal principles this case arises at the intersection of two areas of tax law--ie partnership_taxation subchapter_k of the code and u s taxation of international transactions subchapter_n of the code we state first the relevant general principles of each of those areas before analyzing their interaction in the circumstances of this case a basic principles of u s taxation of international transactions the code provides for u s taxation of the income of a foreign corporation8 if either under sec_881 that income is received from sources within the united_states ie is u s -source income sec_881 and is one of several kinds of income including fixed or determinable annual or periodic_income ie fdap_income sec_881 or under sec_882 the income of a foreign_corporation engaged in trade_or_business_within_the_united_states during the sec_7701 defines a foreign_corporation as one that is not domestic sec_7701 explains that ‘domestic’ when applied to a corporation or partnership means created or organized in the united_states or under the law of the united_states or of any state unless in the case of a partnership the secretary provides otherwise by regulations taxable_year is effectively connected with the conduct of that trade_or_business the commissioner does not contend that the disputed gain is income of the sort addressed by sec_881 and we can therefore focus on sec_882 and the question whether gmm’s gain was effectively connected with a u s trade_or_business of gmm b basic principles of partnership_taxation sec_701 provides a partnership shall not be subject_to the income_tax imposed by this chapter persons carrying on business as partners shall be liable for income_tax only in their separate or individual capacities in determining its individual income_tax each partner must separately include its distributive_share of the entity’s taxable_income or loss sec_702 and the partnership’s income is taxable to the partner to the extent of its distributive_share sec_702 in this context the partnership is conceived of not as having its own distinct legal existence but simply as being an aggregation of the partners sec_875 provides a nonresident_alien_individual or foreign_corporation shall be considered as being engaged_in_a_trade_or_business_within_the_united_states if the partnership of which such individual or corporation is a member is so engaged gmm does not dispute that under sec_875 it was engaged_in_a_trade_or_business_within_the_united_states within the meaning of sec_882 gmm paid income_tax under those principles before the redemption transaction at issue here when a partnership redeems a partner’s interest in the partnership by making a payment to the partner sec_736 provides that such liquidating payments be considered as a distribution by the partnership emphasis added sec_731 in turn provides in the case of a distribution by a partnership to a partner-- a ny gain_or_loss recognized under this subsection shall be considered as gain_or_loss from the sale_or_exchange of the partnership_interest of the distributee partner emphasis added sec_741 provides as a general_rule that i n the case of a sale_or_exchange of an interest in a partnership gain_or_loss shall be recognized to the transferor partner such gain_or_loss shall be considered as gain_or_loss from the sale_or_exchange of a capital_asset emphasis added this statute thus suggests that in this context the partnership is conceived of as an entity distinct from the individual partners and a partner pays tax on the sale of its partnership_interest in a manner broadly similar to the manner in which it might pay tax on the sale of an interest in a corporation for reasons we discuss below this conception affects the taxability of such gain 10the parties agree that sec_736 does not apply to the disputed gain the commissioner sees it otherwise however and one way of describing the dispute in this case is to say it raises the question whether as to a foreign partner’s liquidation of its interest in a u s partnership the entity approach applies as gmm contends so that the gain arises from the sale of a single asset ie gmm’s interest in the u s partnership or instead the aggregation approach applies as the commissioner contends so that the gain arises from the sale of gmm’s interest in the assets that make up the partnership’s business in which business gmm is conceived of as having been engaged the code reflects both approaches in different contexts the aggregate approach arises from the observation that a partnership is an aggregation of individuals while the entity approach applies where the code focuses on the distinct legal rights that a partner has in its interest in the partnership entity distinct from the assets the partnership itself owns see william s mckee et al federal taxation of partnerships and partners para pincite 4th ed subchapter_k adopts the entity or the aggregate approach depending on the context and t he entity approach predominates in the treatment of transfers_of_partnership_interests as transfers of interests in a separate_entity rather than in the assets of the partnership id pincite iii analysis as to gain from real_estate the interaction of the foregoing principles is easiest to describe in connection with an issue as to which the parties now agree notwithstanding the generality of sec_741 that the sale of a partnership_interest is the sale of a capital_asset in which the partner and the partnership are distinct entities gmm is nonetheless concededly subject_to tax on the portion of its gain that arose from premier’s real_property under provisions that clearly reflect the aggregation approach in passing the foreign_investment_in_real_property_tax_act of firpta congress sought inter alia to impose income_tax on foreign_corporations that sell interests in partnerships that own u s real_property interests accordingly sec_897 provides 11the foreign_investment_in_real_property_tax_act of firpta is subtitle c of title xi of the omnibus reconciliation act of pub_l_no sec stat pincite sec_897 special rule for sales of interest in partnerships trusts_and_estates --under regulations prescribed by the secretary the amount of any money and the fair_market_value of any property received by a nonresident_alien_individual or foreign_corporation in exchange for all or part of its interest in a partnership trust or estate shall to the extent attributable to united_states real_property interests be considered as an amount received from the sale_or_exchange in the united_states of such property emphasis added the parties have stipulated that dollar_figure million of the gain gmm realized on the redemption of its partnership_interest was attributable to u s real_property interests and thus u s -source income pursuant to sec_897 thus in effect the law disregards the partnership entity to this extent treats it as a mere aggregation of its partners and taxes the partner not as if it had sold its partnership_interest but as if it had sold its portion of the real_property interests held in the partnership 12we note that by its express terms sec_897 is as its heading states a special rule and its text mandates an aggregation approach for characterizing gain only to the extent attributable to united_states real_property interests the heading thus correspond s to the text and confirm s our reading of the text of the statute 134_tc_190 construing sec_893 this statute presumes the existence of a general_rule to which this aggregation approach is an exception sec_897 does not provide and the commissioner does not contend that it provides a general_rule that all gain from a foreign partner’s sale of its partnership_interest shall be considered an amount received from the sale of the partnership’s properties of whatever types the challenge that the commissioner faces in this case is to find somewhere in the code either a general aggregation theory rule or a relevant exception to the general entity_theory rule that we discern as explained in part ii b above gmm acknowledges that when under sec_897 we look through the entity of the partnership and consider gmm as the owner and seller of its portion of premier’s real_property interests the firpta gain attributable to those interests was treated as effectively connected with the conduct of gmm’s trade_or_business under sec_882 then this gain was subject_to u s income_tax and gmm so concedes such firpta gain is thus an instance in which a partnership is treated as an aggregation and this treatment demonstrates that the entity generality of sec_731 sec_736 and sec_741 admits exceptions we must decide whether there exists an equivalent exception relevant to the disputed gain iv analysis as to disputed gain as to gmm’s non-firpta disputed gain we must determine whether under sec_882 the gain was effectively connected with the conduct_of_a_trade_or_business within the united_states to begin however we determine the nature of that gain by looking again at the provisions of subchapter_k as to the character of the gain from the liquidation of a partnership_interest and we then look at the effect of the pertinent provisions to determine whether that gain is effectively connected to the trade_or_business of premier which is attributed to gmm a the nature of the income under subchapter_k the parties agree that the transaction between gmm and premier was a redemption the payments gmm received in the liquidation of its partnership_interest were in the words of sec_736 made in exchange for the interest of such partner ie gmm in partnership property and therefore they are to be considered as a distribution by the partnership emphasis added the effect of such a distribution is governed by sec_731 which provides in the case of a distribution by a partnership to a partner-- a ny gain_or_loss recognized under this subsection shall be considered as gain_or_loss from the sale_or_exchange of the partnership_interest of the distributee partner emphasis added that is when a partner liquidates its partnership_interest and is paid for its interest in the partnership’s property then under sec_736 the payment is considered as a distribution and under sec_731 the gain is considered to arise from the sale_or_exchange of the partnership_interest ie not from the sale_or_exchange of the partner’s portion of individual items of partnership propertydollar_figure 13application of the entity approach in this context is further supported by the general_rule that if a partnership distributes enough money to a partner to generate gain then that gain is calculated by subtracting the partner’s basis in its partnership_interest from the amount of money distributed--rather than subtracting that partner’s share of basis in a fractional share of multiple entity-owned assets from the amount of money distributed see sec_731 for different continued gmm acknowledges that for purposes of sec_731 it recognized gain as a result of the distributions by premier and it points to sec_741 to demonstrate that such gain on liquidation is capital just as if gmm had sold the partnership_interest sec_741 provides sec_741 recognition and character of gain_or_loss on sale_or_exchange in the case of a sale_or_exchange of an interest in a partnership gain_or_loss shall be recognized to the transferor partner such gain_or_loss shall be considered as gain_or_loss from the sale_or_exchange of a capital_asset except as otherwise provided in sec_751 relating to unrealized_receivables and inventory_items gmm cites our decision in pollack v commissioner 69_tc_142 and argues that in this case as in pollack we must apply the entity_theory which generally gives independent tax effect to transactions between a partner and a partnership or to transactions involving a partnership_interest in pollack it was the taxpayer who asserted the aggregation theory because losses not gains of the partnership’s business were at issue and the taxpayer wanted to claim not capital losses but ordinary losses as if he himself had been engaged in the business respondent on the other hand contends that except for specific continued treatment in different circumstances see sec_751 considered as a sale_or_exchange of such property between the distributee and the partnership and sec_1_751-1 example d income_tax regs exceptions not relevant herein sec_741 mandates the loss be characterized as a capital_loss id pincite we held for the commissioner and explained b oth the legislative_history of sec_741 and its language indicate that congress intended it to operate independently of sec_1221 so as to be dispositive of the character of petitioner’s loss sec_741 was enacted by congress as part of subchapter_k of the internal_revenue_code of prior to the government took the position under the so-called aggregate_theory of partnership that the selling partner actually sold his undivided_interest in each of the partnership’s assets and the character and amounts resulting from the disposition of those assets should be considered individually this position however found no acceptance in the courts which consistently held a partnership_interest to be a capital_asset in its entirety regardless of the nature of the underlying partnership assets in response the government in reversed its position in g_c_m 1950_1_cb_58 14in g_c_m 1950_1_cb_58 the commissioner held that the sale of a partnership_interest should be treated as the sale of a capital_asset and acknowledged the overwhelming weight of authority is contrary to the position heretofore taken by the bureau viz that the sale of a partnership_interest is a sale of the selling partner’s undivided_interest in each specific partnership asset congress in the code sought to eliminate the confusion on this point by codifying the government’s concession in g_c_m and at the same time reduce the availability of the collapsible partnership as a tax_avoidance dvice congress accomplished its dual purpose by enactment of sec_741 which treated the sale of a partnership_interest as the sale of a capital_asset and sec_751 which specifically excluded from capital_gain or loss treatment that portion of the partnership_interest representing income from unrealized_receivables and substantially_appreciated_inventory_items in view of the foregoing legislative record and the plain language of the statute itself we conclude that congress intended sec_741 if applicable to provide capital_gain or loss treatment on the sale_or_exchange of a partnership_interest by a partner without regard to sec_1221 indeed congressional use of the phrase shall be considered as in sec_741 is unambiguous and mandatory on its face id pincite citations and fn refs omitted gmm argues that the sale of a partnership_interest is respected as the sale of an indivisible item of intangible personal_property and may not be recharacterized as the sale of separate interests in each asset owned by the partnership that is gmm argues that the general principle of sec_741 effecting the entity_theory should apply here the commissioner acknowledges the general principle but argue sec_15 that in this context we should nonetheless employ the aggregate_theory that is that we should treat the partner’s sale of a partnership_interest as the partner’s sale of separate interests in each asset owned by the partnership as for sec_741 the commissioner argues that the statute cannot be interpreted to require that the sale or liquidation of a partnership_interest be treated as the sale of an indivisible asset irrespective of the context because then sec_897 g --whose operation is conceded here see supra part iii a--would be inoperable the commissioner states the sale of a partnership_interest cannot simultaneously be both a a sale of an indivisible asset as petitioner argues is required by sec_741 and b a sale of u s real_property interests and a sale of a partnership_interest as required by sec_897 the commissioner posits that the only way to reconcile the two provisions is to interpret sec_741 as applicable only to the character of the gain recognized-- ie as capital rather than ordinary that is the commissioner maintains that while sec_741 expressly requires that the gain shall be considered as gain or 15the commissioner does not argue that the partnership anti-abuse regulation sec_1_701-2 income_tax regs applies in this case that regulation provides that the irs can treat a partnership as an aggregate of its partners in whole or in part as appropriate to carry out the purpose of any provision of the internal_revenue_code or the regulations see id loss from the sale_or_exchange of a capital_asset the statute does not preclude treating the capital_gain as arising not from the sale of the partnership_interest per se which the entity_theory would yield but from the partnership’s underlying assets that give value to the partnership_interest which the aggregation theory would yield it is true that in providing that the gain shall be considered as gain from the sale_or_exchange of a capital_asset sec_741 does not specify which asset however there are four flaws in the commissioner’s approach that cause us to reject it first he exaggerates the conflict between an entity_theory construction of sec_741 and the existence of an exception in sec_897 in its own terms sec_741 acknowledges one exception except as otherwise provided in sec_751 so sec_741 is only a general_rule not a rule_of sec_751 is a specific exception to sec_741 that causes unrealized_receivables and inventory_items to be addressed separately from the remainder of the partnership_interest when that interest is sold or liquidated in the context of liquidating distributions the partnership is deemed to have bought the liquidated partner’s share of those assets from that partner so that that partner has gain of a character and amount consistent with such a hypothetical sale the irs did not assert application of sec_751 in the snod and the commissioner has not asserted it as an alternative position in this case consequently we do not consider sec_751 further we note that by the express terms of sec_741 sec_751 is like sec_897 see supra note an exception and it mandates an aggregation approach for characterizing only gain attributable to unrealized_receivables or inventory_items this statute thus presumes the continued absolute and universal application congress is always free having enacted a general_rule to enact exceptions second the commissioner’s reading of sec_741 gives insufficient effect to one word in the statute sec_741 provides that income realized on the sale of a partnership_interest shall be considered as gain from the sale_or_exchange of a capital_asset emphasis added congress used the singular asset rather than the plural assets this singular wording is more consistent with the treatment of the sale of a partnership_interest according to the entity_theory under which the selling partner is deemed to have sold only one asset its partnership_interest rather than being deemed to have sold its interest in the multiple underlying assets of the partnership see also p b d s109_tc_423 generally subchapter_k employs the entity approach in treatin g transfers_of_partnership_interests the sale of a partnership_interest is treated as the sale of a single capital_asset rather than as a transfer of the individual assets of the partnership see sec_741 and sec_742 continued existence of a general_rule to which this aggregation approach is an exception sec_751 does not provide and the commissioner does not contend that it provides a general_rule that all gain from a partner’s sale of its partnership_interest shall be considered an amount received from the sale of the partnership’s properties of whatever types unger v commissioner tcmemo_1990_15 listing sec_741 as an example of the entity_theory in the internal_revenue_code aff’d 936_f2d_1316 d c cir and absent some overriding mandate sec_731 directs that gain_or_loss on a distribution such as the one at issue shall be considered as gain_or_loss from the sale_or_exchange of the partnership_interest of the distributee partner that is as directed by sec_741 third congress has explicitly carved out a few exceptions to sec_741 that when they apply do require that we look through the partnership to the underlying assets and deem such a sale as the sale of separate interests in each asset owned by the partnership if congress had intended sec_741 to be interpreted as a look-through provision these exceptions in sec_751 and sec_897 would be superfluous see 534_us_19 accordingly the enactment of sec_897 actually reinforces our conclusion that the entity_theory is the general_rule for the sale_or_exchange of an interest in a partnership without such a general_rule there would be no need to carve out an exception to prevent u s real_property interests from being swept into the indivisible capital_asset treatment that sec_741 otherwise prescribes fourth sec_731 a --brought into this analysis by the express wording of sec_736 --makes explicit that the entity_theory generally applies to a partner’s gain from a distribution any gain_or_loss recognized under this subsection shall be considered as gain_or_loss from the sale_or_exchange of the partnership_interest of the distributee partner sec_731 emphasis added this wording could hardly be clearer the partnership provisions in subchapter_k of the code provide a general_rule that the entity_theory applies to sales and liquidating distributions of partnership interests--ie that such sales are treated not as sales of underlying assets but as sales of the partnership_interest of course congress may enact exceptions or different rules such as for foreign partners and we consider that possibility below but we begin our analysis with this generality from subchapter_k the commissioner’s interpretation of the code acknowledges the same sequence we have followed--ie that sec_736 leads to sec_731 which in turn leads to sec_741 but he evidently thinks such an analysis stops short the commissioner apparently maintains that after applying those sections in that order one must still return to sec_736 --so that while sec_741 mandates the capital character of the income in the end the distribution is still characterized as payments made in exchange for the interest of such partner in partnership property sec_736 emphasis added the emphasized phrase certainly does appear in sec_736 and the analysis in this case begins there precisely because gmm did indeed receive payments that given the nature of a partnership can be said to have been made ultimately in exchange for gmm’s interest in the partnership’s various items of property however sec_736 sec_731 and sec_741 tell us what to do with such payments for tax purposes and as we have shown they direct us to a conclusion gain_or_loss from the sale_or_exchange of the partnership_interest sec_731 which is a singular capital_asset sec_741 we see no reason to abandon that conclusion return to sec_736 and halt at the phrase that most nearly coincides with the commissioner’s positiondollar_figure the commissioner also argues that sec_741 should not be applied to characterize the income at issue because applying it in that manner would 17indeed when we read sec_736 and b together it becomes clear that the role of the words partnership property in sec_736 is to distinguish distributions made for such property from those made out of a partner’s distributive_share of entity-level partnership income as in sec_736 or as a guaranteed_payment as in sec_736 a partner’s distributive_share sec_736 is governed by sec_704 and sec_701 the tax treatment of a guaranteed_payment sec_736 is provided in sec_707 and payments for partnership property sec_736 are considered as a distribution by the partnership --ie are treated as provided in sec_731 in none of these instances is the ultimate tax treatment of the transfer of money or property from a partnership to a partner prescribed solely by reference to sec_736 contradict congress’ intent in enacting sec_865 the sourcing rule we discuss below in part iv b the commissioner argues that when addressing a partnership question under subchapter_k of the code which deals primarily with partners and partnerships and applying a code section such as sec_865 that is outside of subchapter_k one must look to the nature of the partnership_interest involved together with the intent and purpose of the non-subchapter k section being applied using this rule the commissioner explains that not sec_741 but rather sec_736 more appropriately characterizes the type of income here-- ie as a payment for gmm’s interest in the partnership property we see no basis for the commissioner’s selection of this particular phrase from sec_736 as the guiding star for navigating the intersection of partnership_taxation and the taxation of international transactions and we have already explained why this phrase is at the beginning and not the end of the analysis more important the commissioner cites no authority for his posited rule which seems at least as he uses it here to shortcut or distort the subchapter_k analysis by invoking a purpose not explicitly enacted that he discerns in subchapter_n the commissioner has not convinced us to reconsider the argument that we rejected years ago when it was advanced by the taxpayer in pollack addressing ourselves to the statutory text we conclude that subchapter_k mandates treating the disputed gain as capital_gain from the disposition of a single asset and in part iv b below we apply the provisions of sec_865 accordingly in sum sec_736 provides that payments such as those giving rise to the disputed gain shall be considered as a distribution by the partnership sec_731 provides that such gain shall be considered as gain from the sale_or_exchange of the partnership_interest of the distributee partner and sec_741 provides that such gain shall be considered as gain from the sale_or_exchange of a capital_asset emphasis added accordingly gmm’s disputed gain from the redemption of its partnership_interest is gain from the sale_or_exchange of an indivisible capital asset--ie gmm’s interest in the partnership b effective connection of disputed gain having established that gmm’s disputed gain arises from personal property18 in the form of an indivisible capital_asset we now turn to the rules governing taxation of international transactions to determine whether that gain was taxable that determination turns on whether for purposes of sec_882 that gain was effectively connected with the conduct_of_a_trade_or_business within 18the commissioner does not deny that the disputed gain constitutes income from a sale of personal_property the united_states --ie whether that gain was effectively connected with the trade_or_business of gmm’s partnership premier which trade_or_business is attributed to gmm as a partner by sec_875 see supra note effectively_connected_income is defined in sec_864 and it includes some income sourced within the united_states see sec_864 and and some sourced without the united_states see sec_864 as to gain_or_loss from the sale_or_exchange of capital assets ie the type of gain relevant here sec_864 provides that such gain may be effectively connected with the conduct_of_a_trade_or_business within the united_states depending on factors set out in the statute but sec_864 applies only to gain_or_loss from sources within the united_states emphasis added some types of foreign-source income are still treated as effectively_connected_income under sec_864 but the commissioner acknowledges that the income at issue does not fall within the limited categories of sec_864 absent application of sec_864 the disputed gain must be u s -source income to be effectively connected and thus subject_to tax under sec_882 revrul_91_32 the commissioner would make this effectively connected analysis simple for the court by having us defer to his conclusion in revrul_91_32 1991_ 1_cb_107 which holds that gain like gmm’s disputed gain is effectively connected with a u s trade_or_business the commissioner argues that we should give the ruling appropriate deference the ruling contains three fact patterns but the essential facts of all three mirror those of this case none of the three explicitly concludes with a liquidating_distribution to the foreign_partner two end with a sale and one ends with a disposition of the interest but this is not a material distinction the ruling holds that the gain realized by a foreign_partner upon disposing of its interest in a u s partnership should be analyzed asset by asset and that to the extent the assets of the partnership would give rise to effectively_connected_income if sold by the entity the departing partner’s pro_rata share of such gain should be treated as effectively_connected_income in other words the ruling essentially adopts the same analysis congress prescribed in sec_751 for inventory and receivables except that the ruling applies that approach for a category of assets ie effectively connected income-generating assets different from the assets addressed in sec_751 our level of deference to agency interpretations of law varies where the interpretation construes an agency’s own ambiguous regulation that interpretation is accorded deference 141_tc_376 citing 519_us_452 on the other hand where a revenue_ruling improperly interprets the text of relevant statutes and has inadequate reasoning we afford it no deference at all 129_tc_131 between these poles we follow revenue rulings to the extent that they have the power to persuade see id pincite revrul_91_32 is not simply an interpretation of the irs’s own ambiguous regulations and we find that it lacks the power to persuade its treatment of the partnership provisions discussed above in part ii b is cursory in the extreme not even citing sec_731 which as we set out yields a conclusion of gain_or_loss from the sale_or_exchange of the partnership_interest emphasis added the ruling’s subchapter_k analysis essentially begins and ends with the observation that s ubchapter k of the code is a blend of aggregate and entity treatment for partners and partnerships we criticize the ruling’s treatment of the subchapter_n issues in note sec_22 and sec_24 below we decline to defer to the ruling we will instead follow the code and the regulations to determine whether the disputed gain is effectively_connected_income the default source rule and the u s office rule exception following the progression of sec_864 we begin by examining whether the disputed gain is u s source sections and make up most of the sourcing_rules in the code there is no code section that specifically provides the source of a foreign partner’s income from the sale or liquidation of its interest in a partnership sec_865 provides the default source rule for gain realized on the sale of personal_property the default source rule for income from the sale of personal_property is found in sec_865 which provides sec_865 general_rule --except as otherwise provided in this section income from the sale of personal property-- by a united_states_resident shall be sourced in the united_states or by a nonresident shall be sourced outside the united_states the commissioner does not dispute that gmm is a nonresident of the united_states and gmm argues that under this default rule the disputed gain is therefore foreign source gmm is right unless an exception intervenes the commissioner argues however that the disputed gain falls under an exception to the default rule--namely the u s office rule_of sec_865 which provides i f a nonresident maintains an office or other fixed place of business in the united_states income from any sale of personal_property including inventory_property attributable to such office or other fixed place of business shall be sourced in the united_states emphasis added thus the disputed gain might be taxable under this exception if the gain was attributable to premier’s office which we assume should be deemed to have been gmm’s u s office the commissioner argues the gain grecian realized in and represents grecian’s share of the appreciation in value of premier’s business resulting from premier’s efforts to improve premier’s profits during grecian’s tenure as a partner as such the gain is attributable to grecian’s u s offices and is subject_to u s tax the commissioner’s argument appears to be that because the appreciation in the value of gmm’s partnership_interest that yielded the disputed gain when the sec_864 provides rules regarding attribution of u s offices or other fixed places of business from u s agents to foreign principals the parties dispute whether such attribution of premier’s office to gmm is appropriate here we assume without holding that gmm did have an office or other fixed place of business within the united states--ie premier’s because we hold that in any event the disputed gain was not attributable to any such office we need not resolve this dispute redemption occurred was ultimately generated by activities engaged in at premier’s offices the tax law ought to attribute that gain to those offices attribution of the redemption of gmm’s interest sec_865 provides that in order to determine whether income from a sale is attributable to a u s office or fixed place of business we must look to t he principles of sec_864 which provides rules for applying sec_864 to determine what tax items are attributable to a u s officedollar_figure under sec_864 income gain_or_loss is attributable to a u s office only if a the u s office is a material factor in the production of such income and b the u s office regularly carries on activities of the type from which such income gain_or_loss is derived emphasis added sec_1_864-6 income_tax regs refers to these two elements together as the material factor test explaining regularly carries on activities of the type see sec_864 as realized in the ordinary course because the regulation employs the phrase 20by its terms sec_864 and c does not apply to gains from dispositions of partnership interests because such gains are not one of the three types of income denoted in sec_864 i - iii thus sec_865 does not incorporate sec_864 per se but rather invokes only t he principles of sec_864 emphasis added 21the parties have not directed us to any caselaw applying these material factor and ordinary course standards and we find none in the ordinary course in its application of the statute we also use ordinary course here as a synonym for regularly carries on activities of the type a whether premier’s u s office was a material factor in the production of gmm’s disputed gain the regulation defining what tax items are attributable to an office or other fixed place of business in the united_states does not set a clear objective standard shedding some light on what is considered to be a material factor the regulation provides for this purpose the activities of the office or other fixed place of business shall not be considered to be a material factor in the realization of the income gain_or_loss unless they provide a significant contribution to by being an essential economic element in the realization of the income gain_or_loss it is not necessary that the activities of the office or other fixed place of business in the united_states be a major factor in the realization of the income gain_or_loss sec_1_864-6 income_tax regs emphasis added thus under this regulation a material factor must be significant and essential but not necessarily major the regulation thus leaves many unanswered questions the commissioner’s argument in this regard has two strands first that premier’s office was material to the deemed sale of gmm’s portion of partnership assets and second that premier’s office was material to the increased value of premier that gmm realized in the redemptiondollar_figure we will address these contentions in turn first the commissioner contends that gmm’s redemption of its partnership_interest in premier was equivalent to premier’s selling its underlying assets and distributing to each partner its pro_rata share of the proceeds if we were to view the redemption transaction as a hypothetical sale by premier of gmm’s interest in each item of premier’s property and the remittance to gmm of the proceeds from that sale then it might make sense to view the activities of premier’s u s office which we assume attributable to gmm as a material factor in the production of the income to gmm however if the commissioner’s view were correct then it would yield an aggregation theory general_rule that would render superfluous sec_751 and sec_897 both of which presume a contrary entity_theory general_rule to which sec_751 and sec_897 are aggregation theory exceptions moreover in order to view the redemption transaction as a hypothetical sale of 22the commissioner’s argument was essentially first explained in this litigation revrul_91_32 1991_1_cb_107 does not address or analyze the question when an office or other fixed place of business might be a material factor in the production of redemption gain rather it summarily states that the regulations which in the non-redemption context determine whether income is realized from the active_conduct of a u s trade_or_business sec_1_864-4 income_tax regs and whether an asset is used in the active_conduct of a u s trade_or_business sec_1_864-4 apply this explanation is cursory at best gmm’s portions of partnership property one would have to abandon for no reason evident in the statute or the regulations the conclusions called for by subchapter_k see supra part ii a--ie that the disputed portion of the redemption proceeds is to be treated as gain_or_loss from the sale_or_exchange of the partnership_interest sec_731 which is a singular capital_asset sec_741 as is explained above in part ii b the source_of_income from the sale of an asset including a capital_asset is determined by sec_865 sec_865 provides that the source of such income as u s or foreign follows the residency of the taxpayer unless one of the subsequent subsections in sec_865 provides otherwise under sec_865 the income that the u s office rule renders u s source is income from sales attributable to such office and in the redemption gmm’s income was income on the exchange of its partnership_interest it is that income--the income realized in the redemption--that must be attributable to the office consistent therewith but even more focused sec_865 indicates that the issue is whether a sale is attributable to such an office the actual sale that occurred here was gmm’s redemption of its partnership_interest in premier we conclude that for the partnership’s u s office to be a material factor in the relevant sense that office must be material to the redemption transaction itself and the gain realized therein rather than simply being a material factor in ongoing distributive_share income from regular business operations consequently the commissioner’s argument that premier’s u s office would have been a material factor for a hypothetical sale of underlying partnership assets misses the mark second focusing on the membership interest itself the commissioner argues in the alternative that because premier increased the value of its underlying assets and increased its overall value as a going concern during the period that gmm was a partner thereby increasing the value of gmm’s interest premier’s u s offices were an essential economic element in gmm’s realization of gain in the redemption in so arguing the commissioner conflates the ongoing value of a business operation with gain from the sale of an interest in that business as we have explained previously gmm’s gain in the redemption was not realized from premier’s trade_or_business of mining magnesite that is from activities at the partnership level rather gmm realized gain at the partner level from the distinct sale of its partnership_interest see supra part ii a gmm points to sec_1_864-6 income_tax regs addressing material factor analysis in the case of r ents royalties or gains on sales of intangible_property and argues that premier’s efforts to increase its value as a going concern do not without more establish that gmm’s realization of gain on the redemption is attributable to premier’s office the regulation provides an office or other fixed place of business in the united_states shall not be considered to be a material factor in the realization of income gain_or_loss for purposes of this subdivision merely because the office or other fixed place of business conducts one or more of the following activities a develops creates produces or acquires and adds substantial value to the property which is leased licensed or sold or exchanged b collects or accounts for the rents royalties gains or losses c exercises general supervision over the activities of the persons directly responsible for carrying on the activities or services described in the immediately preceding sentence d performs merely clerical functions incident to the lease license sale_or_exchange or e exercises final approval over the execution of the lease license sale_or_exchange id emphasis added the commissioner dismisses this argument with the observation correct as far as it goes that the regulation concerns r ents royalties or gains on sales of intangible_property whereas here the income at issue is different--ie proceeds from the redemption of a partnership_interest the commissioner is correct in the sense that this regulation is not directly on point however in determining whether a sale is attributable to an office we are directed by sec_865 to consult not sec_864 which by its terms does not apply here see supra note but rather the principles of sec_864 emphasis added it therefore seems we must take guidance as appropriate from sec_864 and the regulations promulgated thereunder without dismissing as the commissioner would provisions that are not directly on point since the set of provisions that are directly on point is an empty set we acknowledge it is fair to observe that a provision applicable to one kind of income might not be suited to a material factor analysis for another kind of income but we see no reason to disregard this r ents royalties etc provision insofar as it provides an instance in which a u s office that d evelops and adds substantial value to an income-generating asset is nonetheless not a material factor in the realization of income from that asset gmm reasonably derives from this regulation the principle that the creation of underlying value is simply a distinct function from being a material factor in the realization of income in a specific transaction the material factor test is not satisfied here because premier’s actions to increase its overall value were not an essential economic element in the realization of the income sec_1_864-6 that gmm received upon the sale of its interest increasing the value of premier’s business as a going concern without a subsequent sale would not have resulted in the realization of gain by gmm to be sure gmm’s investment in premier increased in value presumably from premier’s business activities but gmm did not realize gain from holding its interest in premier until that amount became liquid that is until its partnership_interest was redeemed the regulations call for this focus in two ways--by providing that adding value alone is not a material factor see id subpara i a and by providing that performing merely clerical functions incident to the sale_or_exchange ie a reasonable description of premier’s role in effecting the liquidation is not a material factor see id subdiv i d thus premier’s efforts to develop create or add substantial value to the property sold are not considered to be a material factor in the realization of the disputed gain pursuant to sec_1_864-6 and the commissioner therefore fails to show that the first test for attributing the disputed gain to a u s office-- material factor --is met b whether gmm’s disputed gain was realized in the ordinary course of premier’s business the second part of the u s -source attribution inquiry-- ordinary course -- is found in sec_1_864-6 which provides i ncome gain_or_loss is attributable to an office or other fixed place of business which a foreign_corporation has in the united_states only if the income gain_or_loss is realized in the ordinary course of the trade_or_business carried on through that office or other fixed place of business emphasis added 23the commissioner would dispute the reasonableness of that description but in part iv b b below we discuss the nature and modest quantum of premier’s activity in the redemption even if we were to decide that premier’s office was a material factor in the production of the disputed gain which we do not we would also need to find that the disputed gain was realized in the ordinary course of premier’s business conducted through its u s office in order for the gain to be attributable to that office and thereby to be u s -source incomedollar_figure as required by its bylaws premier extended to gmm an offer to redeem its interest according to the terms of premier’s prior transaction with imin gmm accepted premier’s offer without any negotiation of the terms of the deal according to gmm the redemption of its interest in premier was a one-time extraordinary event and therefore was not undertaken in the ordinary course of premier’s business gmm argues that premier’s u s office is in the business of selling and producing magnesite not buying and selling partnership interests because the disputed gain was realized in the redemption of gmm’s partnership_interest in premier not from premier’s ordinary business--magnesite production and sale--it does not satisfy the ordinary course requirement and is not u s source 24rev rul supra makes no mention of the ordinary course prong of the attributable to analysis and this detracts from the persuasiveness of its conclusion that gain such as the disputed gain is attributable to u s offices the commissioner disagrees with gmm’s characterization of premier and points to premier’s other actions--admitting a new partner and redeeming imin’s interest--to show that premier’s redemption of gmm’s interest was not an isolated event the commissioner takes the position that the wording of sec_865 any sale of personal_property is broad enough to cover all sales of personal_property including occasional sales the commissioner explains the language of sec_864 does not require that the sale of personal_property occur regularly it requires that the type of activities giving rise to the income occur regularly in this regard the language is amply broad to support attribution to an office of income from an occasional sale of personal_property if the gain on the sale is derived from the business activities regularly conducted through the office or other fixed place of business emphasis added the commissioner again conflates the ongoing income-producing activities of premier magnesite production and sale which certainly occurred in the ordinary course and the redemption of gmm’s partnership_interest in premier which was an extraordinary event and he thereby would effectively eliminate the ordinary course test and would allow the material factor test to stand for both tests premier’s business did regularly produce income and gmm paid tax on its distributive_share of that income each year however contrary to the commissioner’s assertion premier was not engaged in the business of buying or selling interests in itself and did not do so in the ordinary course of its business premier engaged in only two such transactions other than the redemption of gmm’s interest over the course of seven years and this quantum of activity is not sufficient to show that premier was in the business of redeeming and selling partnership interests rather premier is of course in the business of producing and selling magnesite products and therefore gmm’s gain realized on the redemption of its partnership_interest in premier was not realized in the ordinary course of the trade_or_business carried on through premier’s u s offices since we have held that gmm’s disputed gain on its redemption was not attributable to a u s office or other fixed place of business it is therefore not u s -source income under sec_865 as noted above the commissioner concedes that the disputed gain is not one of the types of foreign- source income treated as effectively connected by sec_864 consequently the disputed gain is not effectively_connected_income v penalties after audit the irs determined that gmm is liable for additions to tax under sec_6651 and an accuracy-related_penalty under sec_6662 gmm asserts a defense which we sustain a applicability of accuracy-related_penalty for sec_6662 and b and imposes an accuracy-related_penalty of of the portion of the underpayment_of_tax that is attributable to the taxpayer’s negligence or disregard of rules or regulations or that is attributable to any substantial_understatement_of_income_tax an understatement of a corporation’s income_tax is substantial if it exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 the commissioner asserts that gmm’s understatements of income_tax were substantial and that gmm was negligent in the preparation of its returns for and since gmm has conceded that on the redemption of its partnership_interest it realized firpta gain of over dollar_figure million for but reported zero of that gain on its tax_return the substantial_understatement_penalty imposed by sec_6662 is applicable here subject_to the defense described below b applicability of failure-to-file and failure-to-pay additions to tax for sec_6651 authorizes the imposition of an addition_to_tax for failure_to_file a timely return unless the taxpayer proves that such failure is due to reasonable_cause and is not due to willful neglect sec_6651 provides for an addition_to_tax for failure to timely pay the amount shown as tax on any return specified in paragraph unless the taxpayer establishes that the failure was due to reasonable_cause and not willful neglect the amount of the addition_to_tax under sec_6651 reduces the addition_to_tax under sec_6651 for any month for which both additions to tax apply see sec_6651 when a taxpayer has not filed a return the sec_6651 addition_to_tax may not be imposed unless the secretary has prepared an sfr that meets the requirements of sec_6020 127_tc_200 aff’d 521_f3d_1289 10th cir pursuant to sec_6651 an sfr prepared by the commissioner under sec_6020 is treated as a taxpayer return for purposes of determining the addition_to_tax under sec_6651 although we have found that the disputed portion of gmm’s gain on the redemption of its partnership_interest was not taxable in the united_states gmm has conceded that dollar_figure million of its gain was taxable pursuant to the firpta rules of sec_897 gmm did not file a form 1120-f reporting this gain nor pay the tax on that gain as reported on the irs’s sfr therefore as a threshold matter the additions to tax imposed by sec_6651 and are applicable here subject_to the defense described below c reasonable_cause defenses the sec_6662 accuracy-related_penalty and the additions to tax pursuant to sec_6651 and are each subject_to a reasonable_cause defense the defenses arise from distinct statutory sources but where a taxpayer asserts reasonable_cause as a defense from liability for all three because he relied on the advice of a competent adviser the defenses overlap significantly we therefore discuss them in conjunction below reasonable_cause for failure_to_file and failure to pay the failure-to-file and failure-to-pay additions to tax are applied unless it is shown that such failure is due to reasonable_cause and not due to willful neglect sec_6651 and sec_301_6651-1 proced admin regs provides if the taxpayer exercised ordinary business care and prudence and was nevertheless unable to file the return within the prescribed time then the delay is due to a reasonable_cause a failure to pay will be considered to be due to reasonable_cause to the extent that the taxpayer has made a satisfactory showing that he exercised ordinary business care and prudence in providing for payment of his tax_liability whether the elements that constitute ‘reasonable cause’ are present in a given situation is a question of fact answered on the basis of the circumstances of the individual case 469_us_241 n w illful neglect is defined as a conscious intentional failure or reckless indifference id pincite circumstances that constitute reasonable_cause include good-faith reliance on a mistaken legal opinion of a competent tax adviser that no liability was due and that it was unnecessary to file a return id pincite 114_f3d_366 2d cir r eliance on a mistaken legal opinion of a competent tax adviser--a lawyer or accountant--that it was unnecessary to file a return constitutes reasonable_cause aff’g tcmemo_1995_547 as the supreme court articulated in boyle u s pincite when an accountant or attorney advises a taxpayer on a matter of tax law such as whether a liability exists it is reasonable for the taxpayer to rely on that advice most taxpayers are not competent to discern error in the substantive advice of an accountant or attorney to require the taxpayer to challenge the attorney to seek a second opinion or to try to monitor counsel on the provisions of the code himself would nullify the very purpose of seeking the advice of a presumed expert in the first place ordinary business care and prudence do not demand such actions reasonable_cause for an underpayment similarly under sec_6664 if a taxpayer who is otherwise liable for the accuracy-related_penalty can show first that there was a reasonable_cause for the underpayment and second that he acted in good_faith with respect to the underpayment then no accuracy-related_penalty shall be imposed whether the taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circumstances including his efforts to assess his proper tax_liability his knowledge and experience and the extent to which he relied on the advice of a tax professional sec_1_6664-4 income_tax regs reliance on professional advice or other facts however constitutes reasonable_cause and good_faith if under all the circumstances such reliance was reasonable and the taxpayer acted in good_faith id the court’s caselaw sets forth the following three requirements for a taxpayer to use reliance on a tax professional to avoid liability for a sec_6662 penalty the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 aff’d 299_f3d_221 3d cir the commissioner does not contend that gmm did not provide necessary and accurate information to the adviser accordingly we turn to the other elements of the reasonable_cause defense gmm’s reliance on professional advice gmm is a greek corporation whose partnership investment in premier was its only involvement in u s business gmm’s central financial officer mr lomvardos did not understand the concept of a partnership for u s tax purposes nor that gmm would be subject_to tax in the united_states on income from real_property located there he and gmm were generally ignorant of u s tax laws to hire a tax professional to comply with u s tax laws gmm relied on the recommendation of its trusted adviser mr phufas who recommended mr rose mr rose has a bachelor of arts degree from columbia college a master of business administration degree from columbia university graduate school of business and a juris doctorate from st john’s university school of law and he is a certified_public_accountant licensed in the state of new york at the time gmm hired him mr rose had been preparing u s income_tax returns for years mr rose spent to of his time preparing income_tax returns for a wide variety of clients including partnerships mr rose believed that he was qualified to prepare the forms 1120-f for gmm and gmm likewise believed he was so qualified thereafter gmm relied completely on mr rose to prepare its tax returns mr rose made the decision that gmm did not have to report any of its gain on the redemption of its membership interest in premier on either its or tax_return and no one from gmm questioned that decision the commissioner argues that gmm’s reliance on mr rose was not in good_faith the commissioner finds fault with the fact that gmm relied on mr phufas’ recommendation of mr rose when gmm hired him to prepare its tax returns rather than conducting an investigation of mr rose’s background and experience in tax_return preparation at the time given what little gmm knew about the u s system of taxation we cannot imagine gmm would have known how to conduct such an investigation let alone what value such uninformed inquiries would have added gmm acted reasonably given its admitted inexperience it relied on the recommendation of its trusted adviser mr phufas when it chose to hire mr rose the commissioner also makes much of the fact that gmm did not hire an expert who specialized in international tax law or an attorney with an ll m degree it is true that mr rose does not hold an ll m degree in taxation nor did he claim to be an international tax law expert but this is not the standard for the reasonable_cause defense to determine whether a taxpayer can avoid liability for a penalty on the basis of his reliance on the advice of a tax professional we look to see that t he adviser was a competent professional who had sufficient expertise to justify reliance neonatology assocs p a v commissioner t c pincite mr rose was a licensed attorney and certified_public_accountant who had spent nearly years preparing income_tax returns and he had accurately prepared gmm’s returns for years before the years here in issue we find that mr rose had sufficient credentials to justify gmm’s reliance we find that gmm had reasonable_cause for its failure to report the firpta gain on its return and for its failure_to_file a return and pay the tax on the basis of its reliance in good_faith on the advice of its competent professional tax adviser we therefore hold that gmm is not liable for the sec_6662 accuracy-related_penalty for nor the additions to tax under sec_6651 and for to reflect the foregoing and the parties’ concessions decision will be entered under rule
